UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 001-50913 SHINECO, INC. (Exact name of registrant as specified in its charter) Room 3106, Building B, #39 East 3rd Ring Middle Road, Chaoyang District, Beijing, PR China 100022 (0086) 10-58693011 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock $.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: xRule 12g-4(a)(1)(i) ¨Rule 12g-4(a)(2)(ii) ¨Rule 12h-3(b)(2)(i) xRule 12g-4(a)(1)(ii) ¨Rule 12h-3(b)(1)(i) ¨Rule 12h-3(b)(2)(ii) ¨Rule 12g-4(a)(2)(i) ¨Rule 12h-3(b)(1)(ii) ¨Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 39 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Shineco, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 23, 2008 By: /s/ Yuying Zhang Yuying Zhang Shineco, Inc. President, Chief Executive Officer and Director
